Citation Nr: 0925109	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for paranoid 
schizophrenia.  

2.	Entitlement to service connection for tardive 
dyskinesia.  

3.	Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty from August 1969 to May 
1971.  

This matter comes before the Board of Veteran's appeals 
(Board) on appeal from a November 2005 rating action by the 
RO that denied service connection for a psychiatric 
disability, to include paranoid schizophrenia, and also 
denied service connection for tardive dyskinesia.  In 
February 2008 the Veteran appeared and gave testimony at an 
RO hearing before the undersigned.  A transcript of this 
hearing is in the claims folder.   

For reasons discussed below, the Veteran's Application to 
reopen his claim for service connection for PTSD based on new 
and material evidence is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue of 
service connection for tardive dyskinesia will be held in 
abeyance pending resolution of this matter.  

                                           FINDING OF FACT 

An acquired psychiatric disability was not demonstrated 
during service and the Veteran's currently diagnosed paranoid 
schizophrenia was not manifested until many years after 
service and is unrelated thereto.   



                                         CONCLUSION OF LAW

An acquired psychiatric disability, to include paranoid 
schizophrenia was not incurred in or aggravated by service 
nor may its incurrence be so presumed.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                        Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

                                               Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre- and post- adjudication 
content-complying VCAA notice by letters, dated in March 2005 
and March 2006. In the notices, the Veteran was informed of 
the type of evidence needed to substantiate the claims for 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of a current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service. The 
Veteran was also informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf. He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claims. The notice of March 2006 included 
the general effective date provision for the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, including the degree of disability).

To the extent that the VCAA notice about the degree of 
disability assignable and information about effective date 
was provided after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.

The timing defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence at a 
hearing before the undersigned.

The claimof service connection for paranoid schizophrenia  
was readjudicated after the content-complying VCAA notice as 
evidenced by the supplemental statement of the case, dated 
November 2007.

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

                                                   Duty to 
Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims. As to the duty to provide a current 
VA examination to evaluate the Veteran's psychiatric 
disability, in the absence of findings attributable to 
psychiatric disability during active duty or for many years 
thereafter, or a competent medical opinion that links said 
disability to service or a service-connected disability, such 
an examination is not required under 38 C.F.R. § 3.159(c) (4) 
(A).

The RO has obtained the service medical records and post- 
service medical records. As the Veteran has not identified 
any additional evidence pertinent to his claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

                                 Principles of Service 
Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service. 38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including a psychosis, if the disease becomes manifest to a 
compensable degree within the year after service. 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

                                                            
Analysis 

The Veteran's service medical records reflect no complaints, 
symptoms, findings, or diagnosis indicative of any 
psychiatric disability.  On the Veteran's April 1971 
examination prior to service discharge, he was evaluated as 
normal on psychiatric evaluation.  

VA clinical records reflect considerable treatment and 
several periods of hospitalization beginning in late 1992 for 
psychiatric symtomatology and substance abuse.  The 
psychiatric diagnoses included schizoaffective disorder, 
PTSD, antisocial and paranoid borderline personality 
disorder, and schizophreniform disorder.  Following an August 
1995 hospitalization at a VA facility a diagnosis of paranoid 
schizophrenia was rendered and this diagnosis was repeated 
reported thereafter.  

During  a VA psychiatric examination in June 2000 the Veteran 
stated that he began to use drugs as a way to relieve the 
emotional pain of serving in Vietnam.  He complained of both 
visual and audial hallucinations, as well as olfactory 
hallucinations. He complained of occasional suicidal ideation 
as well as paranoid feelings.  After evaluation the diagnoses 
on Axis I were paranoid schizophrenia, PTSD, and 
polysubstance abuse in remission.  The physician commented 
that it was very difficult to separate the Veteran's paranoid 
schizophrenia symtomatology from PTSD issues.  

During his Board hearing in February 2008 the Veteran 
testified, in pertinent part, that his emotional problems and 
drug use started in Vietnam due to his combat experiences and 
his incarceration for disciplinary problems.  

As indicated above, service connection requires, medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability. Hickson v. West, supra.  In this 
case, the evidence clearly demonstrates that the Veteran has 
current psychiatric disability that has been generally 
diagnosed as paranoid schizophrenia and thus the first 
requirement for service connection is clearly met.  However, 
the record contains no competent evidence of the existence of 
any acquired psychiatric disability until the 1990s, about 20 
years post service, and there is no competent medical 
evidence showing any relationship between the Veteran's 
currently diagnosed paranoid schizophrenia and service.  
While the Veteran obviously attributes his current 
psychiatric disability to service, his assertion is the only 
evidence linking his currently diagnosed paranoid 
schizophrenia to service. This unsubstantiated assertion 
amounts to an opinion about a matter of medical causation. 
There no indication from the record, though, that the Veteran 
has any medical training or expertise. As a layman, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Since the record does not contain competent 
evidence of a relationship between current psychiatric 
disability, diagnosed as paranoid schizophrenia, and service, 
service connection for this disability must be denied.    

Thus, the Board concludes that the preponderance of the 
evidence in this matter does not support a finding of service 
connection.


ORDER

Entitlement to service connection for psychiatric disability, 
to include paranoid schizophrenia is denied.  

REMAND

It is apparent from the record that the Veteran is also 
seeking to reopen a claim for service connection for PTSD. 
Since he is also claiming service connection for tardive 
dyskinesia as due to the effects of psychotrophic medication, 
it is apparent that these two issues of service connection 
are inextricably intertwined.  It is noted that service 
connection for PTSD was previously denied by the RO in an 
August 2000 rating action which was not appealed and is 
therefore final.  In order to reopen a claim previously 
denied by prior unappealed rating decision the Veteran must 
submit new and material evidence.  

The record indicates that the RO has not considered the 
Veteran's application to reopen his previously denied claim 
for service connection for PTSD and such must be accomplished 
prior to Board consideration of the issue of service 
connection for tardive dyskinesia as due to the effects of 
psychotrophic medication.  

Accordingly, the case is REMANDED for the following action:

1. After completing any appropriate 
development, the RO should adjudicate the 
Veteran's application to reopen his claim 
for service connection for PTSD based on 
new and material evidence.  If the RO 
reopens this claim and then allows service 
connection for PTSD, the RO should then 
readjudicate the issue of service 
connection for tardive dyskinesia.  If the 
benefit sought is denied, and the Veteran 
submits a timely notice of disagreement, 
he and his representative should be 
provided a statement of the case.  The 
case should then be returned to this Board 
for further appellate consideration if 
otherwise appropriate.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


